Citation Nr: 0945947	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  02-03 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acid reflux 
disease, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for paraspinal muscle 
spasms, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for lupus, also claimed 
as fatigue, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for headaches, claimed 
as secondary to posttraumatic stress disorder (PTSD), 
hypertension, and/or herbicide exposure during military 
service.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a respiratory 
disability, to include as secondary to herbicide exposure.  

7.  Whether new and material evidence has been submitted to 
reopen the Veteran's service connection claim for erectile 
dysfunction.  

8.  Entitlement to an increased rating for PTSD, rated 30 
percent disabling prior to August 29, 2000, and 50 percent 
disabling since that date.  

9.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  

10.  Entitlement to a disability rating in excess of 30 
percent for diabetic retinopathy.  

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from a May 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran an increase in a 30 percent 
rating for PTSD.  The Veteran subsequently initiated and 
perfected an appeal of this rating determination.  In an 
April 2003 rating decision, the RO granted an increased 50 
percent rating for PTSD, effective August 29, 2000.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, this matter remains in appellate 
status, and the issue is as characterized on the second page 
of this decision.

This case also comes to the Board on appeal of a January 2002 
rating decision, in which the RO granted service connection 
and a 20 percent initial rating for diabetes mellitus.  The 
Veteran subsequently initiated and perfected an appeal of 
this initial rating determination.  In a June 2004 rating 
decision, the RO denied service connection for a respiratory 
disability, acid reflux disease, paraspinal spasm, headaches, 
tinnitus, and lupus, and denied a TDIU rating.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  Finally, in a February 2007 rating decision, 
the RO granted service connection and a 30 percent initial 
rating for diabetic retinopathy, and denied the Veteran's 
application to reopen a previously denied service connection 
claim for erectile dysfunction.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  These additional issues perfected for 
appellate review were merged into the Veteran's pending 
appeal.  

In March 2009, the Veteran was afforded the opportunity to 
testify before the undersigned Acting Veterans Law Judge, 
seated at the RO.  Recently, the Veteran submitted new 
evidence directly to the Board in March and April 2009; 
however, this evidence was submitted along with a signed 
waiver of agency of original jurisdiction (AOJ) review of 
this evidence.  Thus, his appeal need not be remanded for RO 
consideration of this evidence.   See 38 C.F.R. § 20.1304 
(2009).

The issues of entitlement to service connection for erectile 
dysfunction, entitlement to an increased rating for PTSD, and 
entitlement to a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran had active military service on the landmass 
and/or inland waterways of the Republic of Vietnam, and his 
exposure to herbicides therein is thus presumed.

2.  Competent evidence has not been presented establishing 
that a gastrointestinal disorder, to include acid reflux 
disease, results from a disease or injury incurred during 
military service, or as a result of herbicide exposure.  

3.  Competent evidence has not been presented establishing 
that a spinal disorder, to include paraspinal muscle spasms, 
results from a disease or injury incurred during military 
service, manifested to a compensable degree within a year 
thereafter, or is due to or a result of herbicide exposure.  

4.  Competent evidence has not been presented establishing 
that lupus, also claimed as fatigue, results from a disease 
or injury incurred during military service, manifested to a 
compensable degree within a year thereafter, or is due to or 
a result of herbicide exposure.

5.  Competent evidence has not been presented establishing 
that headaches result from a disease or injury incurred 
during military service, manifested to a compensable degree 
within a year thereafter, or is due to or a result of 
herbicide exposure, PTSD, or hypertension.

6.  Competent evidence has not been presented establishing 
that tinnitus was incurred during military service or results 
from a disease or injury incurred therein.  

7.  Competent evidence has not been presented establishing a 
respiratory disability, to include chronic obstructive 
pulmonary disease and/or asthma, results from a disease or 
injury incurred during military service or is due to or a 
result of herbicide exposure.

8.  Within an April 2003 rating decision, of which the 
Veteran was provided notice in May 2003, he was denied 
service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus.  He did not file a timely 
appeal of this determination.  

9.  Subsequent to the April 2003 rating decision, the Veteran 
has submitted evidence that is neither cumulative nor 
redundant and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of his 
service connection claim for erectile dysfunction.

10.  Prior to August 29, 2000, the Veteran's PTSD was 
characterized by anxiety, depression, and angry outbursts, 
resulting in occasional decreases in occupational and social 
functioning.

11.  Beginning August 29, 2000, the Veteran's PTSD is 
characterized by social isolation, chronically depressed 
mood, flashbacks, intrusive thoughts, nightmares and poor 
sleep, resulting in reduced reliability and productivity in 
social and occupational functioning.

12.  The Veteran's diabetes requires insulin and a restricted 
diet, but does not require regulation of activities as 
defined in the applicable regulation.

13.  The Veteran's bilateral diabetic retinopathy results in 
corrected distance vision of no worse than 20/30 bilaterally, 
without impairment of the visual field, diplopia, loss of 
ocular muscle function, or other impairment of the eyes.  


CONCLUSIONS OF LAW

1.  Service connection for acid reflux disease, to include as 
secondary to herbicide exposure, is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Service connection for paraspinal muscle spasms, to 
include as secondary to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Service connection for lupus, also claimed as fatigue, to 
include as secondary to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

4.  Service connection for headaches, to include as secondary 
to herbicide exposure, or service-connected disabilities, is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

5.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).

6.  Service connection for a respiratory disability, to 
include as secondary to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

7.  The April 2003 rating decision denying service connection 
for erectile dysfunction, to include as secondary to diabetes 
mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).  

8.  New and material evidence having been submitted, the 
claim for service connection for erectile dysfunction is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).  

9.  The criteria for a rating in excess of 30 percent for 
PTSD prior to August 29, 2000, and in excess of 50 percent 
for PTSD since that date have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  

10.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2009).  

11.  The criteria for an initial rating in excess of 30 
percent for bilateral diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.76, 
4.79, Diagnostic Codes 6000-91 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the Veteran's initial claim for service 
connection for diabetes mellitus (and a secondary condition 
of diabetic retinopathy), the RO provided him with pre-
adjudication notice by a letter dated in May 2001.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  Moreover, additional notice was 
sent regarding the appeals for higher initial ratings in 
letters dated in October 2003 and April 2008.

With respect to the Veteran's service connection claims, the 
RO provided him with pre-adjudication notice by letters dated 
in October 2003 and March 2004.  Additional notice was 
provided to the appellant in letters dated in January 2005 
and April 2006.  The claims were last readjudicated in a June 
2008 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.

Next, the Board notes that the Veteran was not provided 
notice of the recent amendments to 38 C.F.R. § 3.310 in the 
above VCAA letters.  However, the September 2007 statement of 
the case provided notice of the recent amendments to 38 
C.F.R. § 3.310.  Accordingly, the Board finds that such lack 
of notice in the VCAA letters was not prejudicial because a 
reasonable person could be expected to understand what was 
expected of him to establish his claim for secondary service 
connection from reading the September 2007 statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)

The Board also notes the Veteran seeks to reopen a service 
connection claim previously denied by VA.  With regard to 
that claim, any question as to the adequacy of any notice 
provided by VA therein is rendered moot by the Board's 
actions in reopening this claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).  The Board notes that the Veteran's claim for an 
increased rating for PTSD was filed in July 1999, prior to 
the issuance of the Veterans Claims Assistance Act of 2000 
(VCAA), which revised VA's duties to notify and assist, and 
therefore pre-adjudication VCAA notice was not provided as to 
this issue.  

Such notice was not provided in this case as to the PTSD 
claim.  Although the appellant received inadequate notice, 
the record reflects that the purpose of the notice was not 
frustrated.  Vazquez-Flores, 22 Vet. App. at 49.

In a March 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
condition had gotten worse.  The letter also explained that 
the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The May 2000 and April 
2003 rating decisions explained the criteria for the next 
higher disability rating available for PTSD under the 
applicable diagnostic code.  The March 2002 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
PTSD, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b), and the May 2006 
supplemental statement of the case informed him of the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran 
has participated throughout the lengthy appeals process, 
personally communicating with the RO and submitting 
additional evidence.  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
In the present case, the Veteran's service treatment records 
appear to be incomplete.  Multiple attempts to obtain 
additional service treatment records have been unsuccessful, 
and the Board finds that additional attempts would be 
fruitless.

With respect to the claims of service connection, the Board 
finds that several examinations have been performed, and 
additional examinations are not necessary.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, as noted in more detail below, the service 
treatment records (including records from the Veteran's 
period of reserve service) are negative for complaints, 
treatment or diagnosis of the disabilities for which the 
Veteran has claimed service connection.  Regarding his claims 
of service connection for paraspinal muscle spasms, the 
record also does not contain any indication that such 
disabilities are causally related to his active service or 
any incident therein.  Rather, the evidence shows that they 
are due to post-service injuries.  Given these facts, the 
Board finds that an examination is not necessary with respect 
to these claims.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); see also McLendon, 20 Vet. App. at 83. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis and systemic lupus 
erythematosus, which are manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Service records show that the Veteran served in 
Vietnam, and thus herbicide exposure is conceded.

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

With respect to the evidence in favor of the claim, the Court 
has held that VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party.  Personal 
interest may, however, affect the credibility of the 
evidence. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).

The Veteran's recent statements and testimony as to a causal 
relationship between some of his claimed disabilities, 
provided more than 30 years after the fact, must be 
considered in light of contemporaneous evidence and evidence 
received prior to the more recent claims, namely, 
hospitalization records dated in 1977.  Such records do not 
reflect complaints of a fall from a tower in service, and 
moreover, reflect that his neck was injured in a motor 
vehicle accident that was not incurred during a period of 
active military service.

As will be set forth in more detail, the Board has concluded 
that the Veteran's statements regarding his claimed in-
service fall from a tower (which he asserts resulted in 
multiple disabilities) are not credible.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (in adjudicating a claim, the Board is 
charged with the duty to assess the credibility and weight 
given to evidence); see also Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent 
fact-finding ability).  The numerous inconsistencies in his 
statements regarding many in-service and post-service events 
(specifically, a motor vehicle accident in May 1977) 
essentially renders all of his statements not credible, 
believable, or persuasive for purposes of this appeal. Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that the 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.).   In this regard, the Board notes 
that in October 1977, the Veteran reported that the May 1977 
motor vehicle accident was caused when another driver hit him 
head on, and said the other driver was drinking.  More 
recently, he has repeatedly asserted that he himself caused 
the accident intentionally, as a suicide attempt.

1.  Acid Reflux Disease

The Veteran seeks service connection for acid reflux disease, 
to include as secondary to herbicide exposure.  

Acid reflux disease is not among the listed disabilities for 
which service connection may be presumed if a Veteran was 
exposed to herbicides during military service.  38 C.F.R. 
§§ 3.307, 3.309(e) (2009).  Nevertheless, the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a Veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, the Veteran's service treatment records 
appear to be incomplete.  A June 1969 pre-service medical 
examination is of record, and is negative for any 
gastrointestinal disability.  However, no treatment records 
or service separation examination is of record prior to his 
December 1971 separation from active military service.  In 
September 1975, the Veteran was examined secondary to 
enlistment in the Army National Guard.  At that time, he was 
negative for a gastrointestinal disability, and on a 
concurrent report of medical history, he denied any history 
of frequent indigestion or stomach, liver, or intestinal 
trouble.  

Post-service medical treatment records immediately following 
active and inactive duty service separation are negative for 
any diagnosis of or treatment for a gastrointestinal 
disorder, to include acid reflux disease.  More recently, 
private treatment records from 2004 confirm a current 
diagnosis of gastroesophageal reflux disease.  However, no 
etiology was noted for this disability.  

The Board notes that a VA examination was performed in May 
2004, in part to evaluate his diabetes.  The Veteran became 
upset during the course of this examination, and left before 
it could be completed.  The examiner noted that the Veteran 
reported that he had reflux, but refused to talk about it.

The Board must also note the more than 20 years between the 
Veteran's separation from service in 1971 and his initial 
claim for service connection for acid reflux disease.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

In this case, the Board has considered the service medical 
records that are negative for acid reflux disease, the 
absence of any medical treatment for this condition for many 
years.  At his March 2009 personal hearing and within his 
written contentions to the Board, the Veteran has stated that 
he has experienced gastrointestinal upset since service, and 
he contends a gastrointestinal disability began therein.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for acid reflux disease.  As noted above, 
while the Veteran's service treatment records appear to be 
incomplete, he denied any history of a gastrointestinal 
disability when he was examined for National Guard service in 
1975, and no such disability was noted at that time.  
Thereafter, he was not treated for a gastrointestinal 
disability for many years after service, and such a 
disability was not diagnosed until approximately 2004, more 
than 20 years after service separation.  Given these facts, 
the weight of the evidence does not show that a chronic 
gastrointestinal disease or disability was present during 
service.  38 C.F.R. § 3.303(b) (2009).   

Nor has any medical expert suggested the Veteran's acid 
reflux disease or any other gastrointestinal disability is 
the result of herbicide exposure during military service.  
See Combee, supra.  In the absence of competent evidence 
establishing a link between any current gastrointestinal 
disability, to include acid reflux disease, with a disease or 
injury incurred during military service, service connection 
for acid reflux disease must be denied.  

The Veteran himself has alleged that his acid reflux disease 
or a similar gastrointestinal disability began during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, acid reflux disease is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a gastrointestinal 
disability, to include acid reflux disease.  Such a 
disability has not been demonstrated as having been incurred 
during military service, or as a result of herbicide exposure 
experienced therein.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

2.  Paraspinal Muscle Spasms

The Veteran seeks service connection for paraspinal muscle 
spasms, to include as secondary to herbicide exposure.  

The Board notes that the Veteran has claimed in part that his 
paraspinal muscle spasms are related to Agent Orange exposure 
in Vietnam.  As already discussed above, the Veteran's 
exposure to herbicides during military service in Vietnam is 
presumed, and the statutory and regulatory criteria for the 
evaluation of herbicide-related disability claims have 
already been outlined within this decision and need not be 
repeated here.  Paraspinal muscle spasms are not among the 
listed disabilities for which service connection may be 
presumed if a Veteran was exposed to herbicides during 
military service.  Nevertheless, the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a Veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records appear to be 
incomplete, as previously noted.  A June 1969 pre-service 
medical examination is of record, and is negative for any 
spinal disability.  However, no treatment records or service 
separation examination reports are of record prior to his 
December 1971 separation from active military service.  In 
September 1975, the Veteran was examined secondary to 
enlistment in the Army National Guard.  At that time, he was 
negative for any abnormality of the spine, and on a 
concurrent report of medical history, he denied any history 
of recurrent back pain or bone, joint, or other deformity.  

Post-service medical treatment records immediately following 
active and inactive duty service separation are negative for 
any diagnosis of or treatment for a spinal disability.  
However, in May 1977, the Veteran was involved in a motor 
vehicle accident resulting in extensive injuries to his 
abdomen and upper and lower extremities.  While he was a 
member of the National Guard at that time, a line-of-duty 
investigation determined this incident was outside his line-
of-duty.  As part of a September 1978 private medical 
examination pursuant to a claim for Social Security 
Disability benefits, the Veteran reported neck pain and 
muscle spasm since his motor vehicle accident.  On physical 
examination, a recurrent muscle spasm of the cervical spine 
was diagnosed.  More recently, recurrent involuntary 
paraspinal muscle spasms of the cervical spine were diagnosed 
by a private physician and verified by X-ray in July 1999.  

At his March 2009 personal hearing and within his written 
contentions to the Board, the Veteran has stated that he has 
experienced back pain since service, and he contends a spinal 
disability began therein.  Specifically, he stated that 
during military service, he fell from a tower, injuring his 
back, but he sought no treatment at the time.  This injury 
has bothered him ever since, according to his testimony.  

After considering the totality of the record, the Board finds 
the Veteran's statements regarding a fall from a tower in 
service with subsequent spine symptoms to be incredible, and 
finds that the preponderance of the evidence to be against 
the award of service connection for a spinal disability, to 
include paraspinal muscle spasms.  As noted above, while the 
Veteran's service treatment records appear to be incomplete, 
he denied any history of a back or spinal disability when he 
was examined for National Guard service in 1975, and no such 
disability was noted at that time.  Thereafter, he was not 
treated for back or neck pain until after his May 1977 motor 
vehicle accident, and according to 1978 private treatment 
records, he stated at the time that his muscle spasms of the 
cervical spine originated following the 1977 accident.  Given 
these facts, the evidence does not show that a spinal 
disability, to include paraspinal muscle spasms, was incurred 
during active military service or manifested within a year 
thereafter.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

Nor has any medical expert suggested or medical evidence been 
presented that the Veteran's paraspinal muscle spasms or any 
other spinal disability is the result of herbicide exposure 
during military service.  See Combee, supra.  In the absence 
of competent evidence establishing a link between any current 
spinal disability, to include paraspinal muscle spasms, with 
a disease or injury incurred during military service, service 
connection for paraspinal muscle spasms must be denied.  

The Veteran himself has alleged that his paraspinal muscle 
spasms or a similar spinal disability began during military 
service, either after a fall from a tower, or as a result of 
herbicide exposure.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, spinal disabilities are complex 
orthopedic disorders which require specialized training for a 
determination as to diagnosis and causation, and they are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  While the Veteran has alleged a 
fall from a tower during military service which resulted in a 
neck and/or back injury, his service treatment records and 
post-service records are negative for any mention of such an 
injury during service or for many years thereafter.  Even 
assuming such an event actually took place, no medical 
evidence has been presented demonstrating that such an injury 
resulted in his current paraspinal muscle spasms.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a spinal disability, to 
include paraspinal muscle spasms.  Such a disability has not 
been demonstrated as having been incurred during military 
service, manifested to a compensable degree within a year 
therein, or is due to or a result of herbicide exposure 
experienced therein.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


3.  Lupus

The Veteran seeks service connection for lupus, also claimed 
as fatigue, to include as secondary to herbicide exposure.  

The Board notes that the Veteran has claimed in part that his 
lupus is related to Agent Orange exposure in Vietnam.  As 
already discussed above, the Veteran's exposure to herbicides 
during military service in Vietnam is presumed, and the 
statutory and regulatory criteria for the evaluation of 
herbicide-related disability claims have already been 
outlined within this decision and need not be repeated here.  
Lupus is not among the listed disabilities for which service 
connection may be presumed if a Veteran was exposed to 
herbicides during military service.  Nevertheless, the 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Veteran's service treatment records appear to be 
incomplete, as previously noted.  A June 1969 pre-service 
medical examination is of record, and is negative for fatigue 
or any other indications of a systemic or autoimmune disease.  
However, no treatment records or service separation 
examination reports are of record prior to his December 1971 
separation from active military service.  In September 1975, 
the Veteran was examined secondary to enlistment in the Army 
National Guard.  At that time, he was negative for any 
systemic abnormalities or disabilities of any kind, and on a 
concurrent report of medical history, he denied any history 
of any sort of systemic disability or illness.  

Post-service medical treatment records immediately following 
active and inactive duty service separation are negative for 
any diagnosis of or treatment for fatigue, lupus, or a 
related disability.  A November 1979 private medical 
examination, performed in conjunction with the Veteran's 
claim for Social Security Disability benefits, was negative 
for any complaints of systemic fatigue or other symptoms of a 
systemic disability.  Lupus was not diagnosed at that time.  

At his March 2009 personal hearing and within his written 
contentions to the Board, the Veteran has stated that he has 
experienced fatigue since service, and he contends lupus 
began therein.  Specifically, he stated that shortly after 
service separation, he was seen for fatigue, and diagnosed 
with lupus.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for lupus, to include fatigue.  As noted 
above, while the Veteran's service treatment records appear 
to be incomplete, he denied any history of a systemic 
disorder when he was examined for National Guard service in 
1975, and no such disability was noted at that time.  
Thereafter, while he has claimed he was diagnosed with and 
treated for lupus shortly after service separation, the 
medical evidence does not indicate as such.  Given these 
facts, the evidence does not show that lupus, or any other 
systemic disability characterized by fatigue, was incurred 
during active military service or manifested within a year 
thereafter.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

Nor has any medical expert suggested or medical evidence been 
presented that the Veteran's lupus is the result of herbicide 
exposure during military service.  See Combee, supra.  In the 
absence of competent evidence establishing a link between 
lupus or any other systemic disorder characterized by fatigue 
with a disease or injury incurred during military service, 
service connection for lupus must be denied.  

The Veteran himself has alleged that lupus or a similar 
systemic or autoimmune disorder began during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, systemic or autoimmune 
disabilities are complex disorders which require specialized 
training for a determination as to diagnosis and causation, 
and they are therefore not susceptible of lay opinions on 
etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.    

In conclusion, the preponderance of the evidence is against 
the award of service connection for lupus, also claimed as 
fatigue.  Such a disability has not been demonstrated as 
having been incurred during military service, manifested to a 
compensable degree within a year therein, or is due to or a 
result of herbicide exposure experienced therein.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

4.  Headaches

The Veteran seeks service connection for headaches, to 
include as secondary to herbicide exposure, and/or his 
service-connected PTSD or hypertension.  

The Board notes that the Veteran has claimed in part that his 
headaches are related to Agent Orange exposure in Vietnam.  
As already discussed above, the Veteran's exposure to 
herbicides during military service in Vietnam is presumed, 
and the statutory and regulatory criteria for the evaluation 
of herbicide-related disability claims have already been 
outlined within this decision and need not be repeated here.  
Headaches are not among the listed disabilities for which 
service connection may be presumed if a Veteran was exposed 
to herbicides during military service.  Nevertheless, the 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Board next observes that the Veteran has also alleged his 
headaches are secondary to his service-connected PTSD or 
hypertension.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).  This includes any increase 
in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).   See also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran's service treatment records appear to be 
incomplete, as previously noted.  A June 1969 pre-service 
medical examination is of record, and is negative for 
headaches or any other neurological abnormality.  However, no 
treatment records or service separation examination reports 
are of record prior to his December 1971 separation from 
active military service.  In September 1975, the Veteran was 
examined secondary to enlistment in the Army National Guard.  
At that time, he was negative for any neurological 
abnormalities or disabilities of any kind, and on a 
concurrent report of medical history, he denied any history 
of frequent or severe headaches.  

Post-service medical treatment records immediately following 
active and inactive duty service separation are negative for 
any diagnosis of or treatment for chronic headaches.  A 
November 1979 private medical examination, performed in 
conjunction with the Veteran's claim for Social Security 
Disability benefits, was negative for any complaints of 
chronic headaches.  

VA neurological examination was afforded the Veteran in 
February 2003.  He reported a history of chronic headaches 
since military service.  He stated he fell from a 15-foot 
tower during military training in 1971, and has experienced 
chronic headaches since that time.  His headaches also 
resulted in nausea/vomiting, dizziness, blurred vision, 
photophobia, and phonophobia.  A long history of substance 
abuse was also noted.  Severe post-traumatic vascular 
headaches, inadequate-controlled, were diagnosed.  

At his March 2009 personal hearing and within his written 
contentions to the Board, the Veteran has stated that he has 
experienced headaches since service, and he contends his 
headaches began therein.  He also suggested his headaches 
were secondary to PTSD and/or hypertension.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for headaches, to include as secondary to 
herbicide exposure or service-connected PTSD and/or 
headaches.  As noted above, while the Veteran's service 
treatment records appear to be incomplete, he denied any 
history of headaches when he was examined for National Guard 
service in 1975, and no such disability was noted at that 
time.  The Veteran has stated that he sustained a head injury 
and headaches secondary to a training accident incurred 
during military training in 1971, while on active duty, but 
he denied a history of frequent or severe headaches on a 1975 
report of medical history.  Likewise, post-service medical 
records are negative for complaints of or treatment for 
chronic headaches.  On VA examination in 2003, the Veteran 
was diagnosed with "post-traumatic" vascular headaches 
after reporting having sustained a head injury during active 
military service.  However, such an injury is not verified 
within the record, and the Board again notes he denied a 
history of headaches in 1975.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  In the present case, as the 
Veteran's alleged fall from a tower, resulting in chronic 
headaches, has not been verified in the record, and 
contradicts his earlier denial of any history of chronic or 
severe headaches, the Board does not find this medical 
history credible.  Thus, the diagnosis of "post-traumatic" 
headaches is likewise not probative, as it is based on an 
unverified, inaccurate factual predicate.  Given these facts, 
the evidence does not show that headaches were incurred 
during active military service or manifested within a year 
thereafter.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

Nor has any medical expert suggested or medical evidence been 
presented that the Veteran's headaches are the result of 
herbicide exposure during military service.  See Combee, 
supra.  In the absence of competent evidence establishing a 
link between headaches with a disease or injury incurred 
during military service, or herbicide exposure, service 
connection for headaches must be denied.  

Considering next the Veteran's claim of service connection 
for headaches as secondary to his PTSD and/or hypertension, 
the Board finds no competent evidence establishing a nexus 
between his headaches and his service-connected disabilities.  
In the absence of such evidence, service connection for 
headaches on a secondary basis must also be denied.  

The Veteran himself has alleged that his headaches began 
during military service, or as a result of PTSD, 
hypertension, or herbicide exposure.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
neurological disabilities such as headaches are complex 
disorders which require specialized training for a 
determination as to diagnosis and causation, and they are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.    

In conclusion, the preponderance of the evidence is against 
the award of service connection for headaches.  Such a 
disability has not been demonstrated as having been incurred 
during military service, manifested to a compensable degree 
within a year therein, or is due to or a result of herbicide 
exposure or a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


5.  Tinnitus

The Veteran seeks service connection for tinnitus.  The 
general legal criteria for the award of service connection 
have already been noted above, and need not be repeated here.  

The Veteran's service treatment records appear to be 
incomplete, as previously noted.  A June 1969 pre-service 
medical examination is of record, and is negative for 
tinnitus or any other neurological abnormality.  However, no 
treatment records or service separation examination reports 
are of record prior to his December 1971 separation from 
active military service.  In September 1975, the Veteran was 
examined secondary to enlistment in the Army National Guard.  
At that time, his hearing was within normal limits, and on a 
concurrent report of medical history, he denied any history 
of hearing loss or disorder or the ears.  Post-service 
medical treatment records immediately following service are 
negative for any complaints of tinnitus.  

At his March 2009 personal hearing and within his written 
contentions to the Board, the Veteran has stated that he 
first experienced tinnitus during military service, secondary 
to his exposure to tanks, rockets, and gunfire.  He stated no 
hearing protection was provided, and he heard ringing in his 
ears.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for tinnitus.  As noted above, while the 
Veteran's service treatment records appear to be incomplete, 
he denied any history of hearing loss or a disability of the 
ears when he was examined for National Guard service in 1975, 
and no such disability was noted at that time.  Thereafter, 
his post-service medical records are negative for any 
complaints or diagnosis of tinnitus for many years after 
service, and no medical examiner has suggested tinnitus was 
incurred during military service.  Such a long interval 
between service and the initial postservice clinical 
manifestation of the disability for which service connection 
is sought (more than 30 years) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

Thus, the Board must conclude tinnitus was not incurred 
during active military service, and service connection for 
this disability must be denied.  38 C.F.R. §§ 3.303, 3.304 
(2009).  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

6.  Respiratory Disorder

The Veteran seeks service connection for a respiratory 
disorder, claimed as asthma and/or chronic obstructive 
pulmonary disease, to include as secondary to herbicide 
exposure.  

The Board notes that the Veteran has claimed in part that his 
respiratory disorder is related to Agent Orange exposure in 
Vietnam.  As already discussed above, the Veteran's exposure 
to herbicides during military service in Vietnam is presumed, 
and the statutory and regulatory criteria for the evaluation 
of herbicide-related disability claims have already been 
outlined within this decision and need not be repeated here.  
Asthma and chronic obstructive pulmonary disease are not 
among the listed disabilities for which service connection 
may be presumed if a Veteran was exposed to herbicides during 
military service; however, certain respiratory cancers are 
among the listed disabilities.  Nevertheless, the 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Veteran's service treatment records appear to be 
incomplete, as previously noted.  A June 1969 pre-service 
medical examination is of record, and is negative for any 
respiratory disability.  However, no treatment records or 
service separation examination reports are of record prior to 
his December 1971 separation from active military service.  
In September 1975, the Veteran was examined secondary to 
enlistment in the Army National Guard.  At that time, he was 
negative for any abnormality of the chest or lungs, and on a 
concurrent report of medical history, he denied any history 
of asthma, shortness of breath, or pain or pressure in the 
chest.  

Post-service medical treatment records immediately following 
active and inactive duty service separation are negative for 
any diagnosis of or treatment for a respiratory disability.  
As part of a November 1979 private medical examination 
pursuant to a claim for Social Security Disability benefits, 
the Veteran was afforded a chest X-ray on which his lungs 
were clear.  On physical examination, no indication was found 
of pulmonary pathology, and no diagnosis of a respiratory 
disability was noted.  More recently, the Veteran was 
afforded VA general medical examination in February 2003, at 
which time his lungs were clear, without wheezes, rales, or 
rhonchi.  He was observed to have pulmonary edema on CT scan 
in January 2005.  A long-standing history of tobacco use was 
noted.  On VA chest X-ray in December 2008, mild diffuse 
coarsening of the lung markings, along with minimal lung 
scarring, were observed.  Chronic obstructive pulmonary 
disease was suspected.  

At his March 2009 personal hearing and within his written 
contentions to the Board, the Veteran has stated that he has 
experienced respiratory symptoms since service, including 
shortness of breath and chronic coughing, and he contends a 
respiratory disability began therein, likely as a result of 
herbicide exposure.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a respiratory disability, to include 
chronic obstructive pulmonary disease and/or asthma.  As 
noted above, while the Veteran's service treatment records 
appear to be incomplete, he denied any history of a 
respiratory disorder, asthma, or shortness of breath when he 
was examined for National Guard service in 1975, and no such 
disability was noted at that time.  Additionally, a chest X-
ray taken a few years after service was clear, and no 
diagnosis of a respiratory disability was made at that time.  
Thereafter, he was not treated for a respiratory disorder 
until many years after service separation.  Upon treatment 
for a respiratory disorder, the Veteran was noted to have had 
a longstanding history of smoking.  Such a long interval 
between service and the initial postservice clinical 
manifestation of the disability for which service connection 
is sought (more than 30 years) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Given these 
facts, the evidence does not show that a respiratory 
disability, to include either asthma or chronic obstructive 
pulmonary disease, was incurred during active military 
service.  38 C.F.R. §§ 3.303, 3.304 (2009).  

Nor has any medical expert suggested or medical evidence been 
presented that any current respiratory disability, to include 
asthma and/or chronic obstructive pulmonary disease, is the 
result of herbicide exposure during military service.  See 
Combee, supra.  In the absence of competent evidence 
establishing a link between any current respiratory 
disability with a disease or injury incurred during military 
service, service connection for a respiratory disability must 
be denied.  

The Veteran himself has alleged that his chronic obstructive 
pulmonary disease, asthma, or a related respiratory 
disability began during military service.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
respiratory disabilities are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a respiratory disability, 
to include chronic obstructive pulmonary disease or asthma.  
Such a disability has not been demonstrated as having been 
incurred during military service, or is due to or a result of 
herbicide exposure experienced therein.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B.  New and Material Evidence - Erectile Dysfunction

The Veteran seeks to reopen his service connection claim for 
erectile dysfunction, claimed as secondary to his service-
connected diabetes mellitus.  In an April 2003 rating 
decision, of which he was provided notice in May 2003, the 
Veteran was denied service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  
He did not file a timely notice of disagreement to this 
denial, and thus it became final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Subsequent to the April 2003 denial, the Veteran was afforded 
a VA medical examination in December 2006.  Upon evaluation 
of the Veteran, the examiner confirmed a current diagnosis of 
erectile dysfunction, which was attributed in part to 
diabetic neuropathy.  The Board notes first that the 
foregoing evidence is new, in that it was not of record at 
the time of the April 2003 denial.  Additionally, it is not 
cumulative and redundant of evidence already of record, as it 
establishes that the Veteran currently has erectile 
dysfunction which may be related to a service-connected 
disability.  See 38 C.F.R. § 3.310 (2009).  Overall, this 
additional evidence, by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a) (2009).

Based on the above, the Board finds aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his service connection 
claim for erectile dysfunction must be reopened for 
consideration on the merits.  

C.  Higher Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

1.  Increased Rating -- PTSD

The Veteran seeks an increased rating for his service-
connected PTSD.  As presented to the Board, his PTSD has been 
rated 30 percent disabling prior to August 28, 2000, and 50 
percent disabling thereafter.  

PTSD is generally rated under Diagnostic Code 9411, which 
provides a 30 percent rating for occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly - learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  

Upon receipt of the Veteran's claim, he was scheduled for a 
VA psychiatric examination in March 2000, but did not report 
for examination, likely due to his incarceration in a state 
prison.  However, prison psychiatric treatment records were 
received, indicating the Veteran was receiving counseling and 
medication for PTSD.  He was noted to have been transferred 
to a different state prison in 1999, and struggled with 
accepting his new environment.  He manifested such symptoms 
as angry outbursts; however, his behavior was otherwise not 
noted to be abnormality.  

Another VA medical examination was afforded the Veteran in 
August 2000.  The Veteran was noted to be incarcerated, but 
was receiving psychiatric treatment and medication in prison.  
He had been in prison since approximately 1988 due to 
convictions for assault and drug distribution.  His symptoms 
included intrusive thoughts and nightmares about Vietnam, 
difficulty controlling his temper, nervousness, lack of 
concentration, and irritability.  On objective evaluation, he 
was alert and fully oriented, without indication of 
impairment of thought processes.  He denied delusions or 
hallucinations, except when he heard his captain's voice when 
he was tired.  His behavior was not inappropriate, and he 
denied homicidal or suicidal thoughts or plans.  His personal 
hygiene and memory were within normal limits.  No obsessive 
or ritualistic behaviors were noted, and his speech was clear 
and understandable.  He denied panic attacks, and no undue 
depression or anxiety was observed.  A prior history of 
impaired impulse control was noted, but currently, his 
impulse control appeared to be within normal limits.  Some 
sleep impairment was reported secondary to nightmares.  
Overall, the Veteran was found to be competent, and a GAF 
score of 62 was assigned.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  The 
examiner stated the Veteran had adapted "reasonably well" 
to his incarceration.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Another VA psychiatric examination was afforded the Veteran 
in February 2003.  He was again noted to be incarcerated in 
state prison.  He was noted to be married but separated from 
his wife, and had not seen her in many years.  His reported 
symptoms included poor sleep, irritability, auditory 
hallucinations, nightmares, and a heightened startle 
response.  A history of drug and alcohol abuse was noted.  On 
objective examination the Veteran was alert and fully 
oriented.  His speech was of normal rate and tone, without 
evidence of compulsive or involuntary behavior.  Eye contact 
was poor.  His mood was tired and his affect was tearful when 
talking about his experiences in Vietnam.  His thought 
processes were coherent, goal-directed, and logical, and he 
displayed no overt psychoses.  Judgment and insight were both 
intact.  The final impression was of chronic PTSD, with 
dysthymic disorder and generalized anxiety disorder.  He was 
considered competent, and a GAF score of 45 was assigned.  A 
GAF score of 41-50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  

Upon his release from prison in 2005, the Veteran was 
afforded another VA psychiatric examination in October 2006.  
He reported he had an adult daughter who he saw occasionally.  
He also had two brothers and several grandchildren who lived 
locally with whom he maintained contact.  He denied any other 
social interaction.  He lived alone, and was able to perform 
such activities as go to the local grocery store.  He stated 
he was using illegal drugs, but denied alcohol use.  On 
objective examination, he was neat and clean in appearance, 
with normal, albeit slow, speech.  He was alert and fully 
oriented.  His psychomotor activity was unremarkable.  His 
eye contact was poor but he was cooperative with the 
examiner.  His mood was anxious, irritable, and hopeless 
secondary to his physical pain resulting from his various 
medical disabilities.  His thought process was not impaired.  
He reported homicidal and suicidal ideation, but no such 
plans were reported.  No delusions were noted, and his 
judgment was within normal limits.  His intelligence was 
average.  Trouble falling and staying asleep was noted.  Some 
recent angry outbursts were noted, but he did not display 
obsessive or ritualistic behavior.  Panic attacks two to 
three times per week were reported.  Impulse control was 
poor.  Remote and recent memory were both mildly impaired.  
The examiner found him competent to manage his personal 
affairs and finances.  Chronic PTSD, along with an anti-
social personality disorder, were confirmed, and a GAF score 
of 50 was assigned.  The examiner stated the Veteran did not 
have total occupational and/or social impairment secondary to 
his PTSD.  

A report of a private psychiatric examination dated in 
October 2008 reflects that the Veteran reported that he made 
a suicide attempt in 1977 when he was involved in a motor 
vehicle accident involving a head-on collision.  He reported 
chronic sleep difficulties, and treatment for depression.  On 
examination, thought content showed no manifestations of 
psychosis, and no hallucinations.  He denied compulsions and 
obsessions.  He was able to make logical conclusions from 
proverb interpretation.  Insight was appropriate.  The Axis I 
diagnoses were PTSD, polysubstance dependency in remission, 
and major depressive disorder, improved with antidepressant 
medications.  The Axis II diagnosis was antisocial 
personality disorder.  The GAF score was 50.

The Veteran testified on his own behalf in March 2009 before 
the undersigned Acting Veterans Law Judge.  He stated his 
PTSD resulted in social isolation, depression, poor sleep, 
and nightmares.  Although he testified that his PTSD had 
worsened in the past year, the Board finds that another VA 
examination is not warranted under Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995), as psychiatric treatment records dated 
after the last VA examination are of record and have been 
considered, as has an October 2008 report of a private 
psychiatric examination.

The Veteran has received VA outpatient psychiatric treatment 
during the pendency of this appeal.  He has consistently 
reported such symptoms as intrusive thoughts, heightened 
anger and irritability, depression, anxiety, impaired impulse 
control, and social isolation.  He has been afforded both 
counseling and medication to treat his PTSD, but his 
compliance has been inconsistent.  

Considering first entitlement to a disability rating in 
excess of 30 percent prior to August 29, 2000, the Board 
finds the preponderance of the evidence to be against the 
award of an increased rating.  As noted above, relevant 
medical evidence prior to August 2000 is sparse, due to the 
Veteran's incarceration and relocation at that time.  
However, his prison treatment records have been obtained and 
reviewed.  These records do not confirm a flattened affect, 
abnormal speech, frequent panic attacks, difficulty in 
understanding complex commands, impaired short-and long-term 
memory, impaired judgment and abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, as would 
warrant a 50 percent rating.  While the Veteran was noted to 
experience occasional angry outbursts, he had generally 
adapted as well as can be expected to the prison environment.  
Overall, the preponderance of the evidence does not support a 
disability rating in excess of 30 percent prior to August 29, 
2000.  

Considering next the period after August 29, 2000, the Board 
likewise finds the preponderance of the evidence to be 
against a 70 percent rating.  While the Veteran has reported 
some suicidal and homicidal ideation, he has not exhibited 
any such plans.  He also has no recent legal difficulties 
related to his PTSD following his release from prison in 
2005.  He has denied any obsessive rituals which interfere 
with routine activities, and his speech has not been 
intermittently illogical, obscure, or irrelevant at any time 
of record; according to the various VA examination reports 
and VA treatment records, the Veteran is able to converse in 
a coherent manner.  He was also able to testify on his own 
behalf in March 2009 before the undersigned Acting Veterans 
Law Judge.  He has also not reported near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; while he does have significant 
bouts of depression and anxiety, he remains able to manage 
his own household.  All VA examiners who have treated the 
Veteran have considered him competent to manage his personal 
finances.  He has also not reported impaired impulse control 
(such as unprovoked irritability with periods of violence).  
He has been alert and fully oriented at all times of record, 
with no bouts of delusional or psychotic thinking.  His 
personal appearance and hygiene have also been within normal 
limits.  While he has denied significant social interaction, 
he continues to have some, albeit limited, social interaction 
with some family members, including his children and 
grandchildren.  Finally, he has been afforded GAF scores as 
low as 45, indicative of serious, but not total, impairment.  
Two recent examinations, both VA and private, have assigned a 
GAF score of 50. 

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  Given the record as a whole, the 
Board finds that a 50 percent rating is most commensurate 
with the record during the period since August 29, 2000.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent prior to August 29, 
2000, and in excess of 50 percent thereafter for the 
Veteran's PTSD.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

2.  Higher Initial Rating - Diabetes Mellitus

The Veteran seeks an initial rating in excess of 20 percent 
for his diabetes mellitus.  

The Veteran's diabetes is rated as 20 percent disabling under 
Diagnostic Code 7913, for diabetes mellitus.  This Code 
provides a rating of 20 percent for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted when the disorder requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when the condition requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

As an initial matter, the Board observes that the Veteran has 
already been awarded service connection and separate ratings 
for diabetic neuropathy of the kidneys and upper and lower 
extremities, for hypertension, and for diabetic retinopathy, 
all as secondary to his service-connected diabetes mellitus.  
See 38 C.F.R. § 3.310 (2009).  Thus, because separate ratings 
have already been granted for these secondary disabilities, 
any impairment resulting therein from these same disabilities 
will not be considered within the present appeal.  See 
38 C.F.R. § 4.14 (2009)("The evaluation of the same 
disability under various diagnoses is to be avoided.").  

Pursuant to his claim, the Veteran was afforded a VA 
examination in August 2001.  At that time, he was 
incarcerated at a state prison.  He reported he was first 
diagnosed in 1999.  At that time, he denied any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  He also denied any restriction in 
activities, visual problems, or neurological symptoms.  
However, he did report hypertension.  His diet was the 
standard fare served to all prisoners.  He was taking a daily 
oral hypoglycemic agent.  The examiner noted the Veteran was 
supposed to be receiving insulin injections daily as well, 
but was not receiving these within the prison system.  
Neurological and visual examinations were within normal 
limits.  The final impression was of uncontrolled diabetes 
mellitus, with associated hypertension.  

Another VA medical examination was afforded the Veteran in 
February 2003, at which he stated he was monitoring his serum 
glucose levels on a weekly basis.  The Veteran indicated that 
he had been informed by prison physicians that he should be 
on injected insulin, but he refused, due to a fear of 
needles.  He continued to use a daily oral medication for his 
diabetes.  His diabetes was described in his prison medical 
records as uncontrolled.  Elevated blood pressure readings 
were also noted on several occasions.  He was negative for 
hypoglycemic reactions or need for hospitalization, although 
his serum glucose levels were noted to be high on a frequent 
basis.  He did not indicate his activities were restricted.  
On physical examination, the Veteran's weight was within 
normal limits, and no physical complications of his diabetes 
not otherwise noted were observed.  Uncontrolled diabetes was 
again confirmed.  

The Veteran next underwent VA medical examination of his 
diabetes mellitus in May 2004.  At that time, the Veteran 
remained incarcerated.  He stated he not only continued to 
refuse insulin injections, but also refused to take oral 
medications recommended by prison system physicians for his 
psychiatric disorder, his diabetes, and his complications of 
the same.  He stated the prison physicians and medical staff 
harmed prisoners, and he was no longer seeking their care.  
On physical examination, the Veteran's weight was decreased 
by nine pounds as compared to February 2003.  Blood pressure 
readings were noted to be elevated, but the Veteran abruptly 
ended the examination at that point, becoming agitated with 
the examining physician.  Poorly-controlled diabetes mellitus 
was again confirmed.  

VA medical examination was again afforded the Veteran in 
October 2006.  The Veteran was again using oral medication 
for his diabetes, and stated he was buying insulin "on the 
black market" as well.  He reported one incident, in 
December 2005, of hospitalization for hypoglycemia.  No other 
episodes of hypoglycemic reactions or ketoacidosis were 
noted.  His activities were not restricted, nor was his diet.  
On physical examination the Veteran's weight was down another 
five pounds, to 132, as compared to the examination of May 
2004.  Some neuropathy of the extremities, likely secondary 
to diabetes, was observed, and the Veteran complained of 
visual complications.  Blood pressure was also observed to be 
elevated.  Uncontrolled diabetes mellitus was confirmed.  

The Veteran has been afforded private and VA medical 
treatment during the pendency of this appeal.  State prison 
treatment records confirm a diagnosis of diabetes mellitus 
requiring insulin injections, which the Veteran generally 
refused.  He was however sporadically compliant with oral 
medication.  A private hospitalization admission summary 
confirms the Veteran was seen at a private medical facility 
in November and December 2005 for hyperglycemia and 
uncontrolled diabetes mellitus.  He was initially 
hospitalized overnight for observation in November 2005 
secondary to uncontrolled diabetes, and was released the next 
day.  Later that same month, he was seen at the emergency 
room for uncontrolled diabetes.  On admission to a private 
hospital in December 2005, his symptoms included an altered 
and agitated mental state, and he was determined to be 
hyperglycemic.  He was admitted for three days and 
stabilized.  He was subsequently discharged to be followed on 
an outpatient basis.  VA outpatient treatment records 
indicate the Veteran remains generally noncompliant with 
medication for his diabetes, utilizing oral medications but 
not insulin injections.  However, his weight has increased to 
140 pounds, according to a 2007 treatment note, and his 
activities remain generally unrestricted.  

At his March 2009 hearing and in his written statements, the 
Veteran has alleged that his diabetes results in fatigue, 
restricted activities, and hypertension.  He has also 
indicated his vision has degraded in the past several years.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence is against the award of an 
initial rating in excess of 20 percent for the Veteran's 
service-connected diabetes mellitus.  While the Veteran's 
diabetes requires both insulin injections, which he has 
generally refused, and a restricted diet, the evidence does 
not demonstrate that his activities are restricted as 
required for the next-higher rating.  According to August 
2001, February 2003, May 2004, and December 2005 VA 
examination reports, as well as the other medical evidence of 
record, the Veteran has been able to perform most activities 
of daily living without restriction.  On VA examination in 
December 2006, a VA medical examiner specifically found the 
Veteran had no restrictions on his ability to perform 
strenuous activities.  Admittedly, the Veteran was 
hospitalized on at least one occasion for hyperglycemia in 
December 2005, and was held overnight for observation the 
previous month; however, he has been noted to be noncompliant 
both with his insulin use and his monitoring of his serum 
glucose levels.  The evidence does not indicate the Veteran 
would regularly experience hyperglycemia requiring 
hospitalization were he compliant with proper medical care 
and treatment.  Additionally, he has not experienced 
hypoglycemic reactions or ketoacidosis during the pendency of 
this appeal.  In conclusion, the preponderance of the 
evidence is against the award of an initial rating in excess 
of 20 percent for the Veteran's service-connected diabetes 
mellitus.  Additionally, because the Veteran has not 
manifested a level of impairment in excess of 20 percent at 
any time during the pendency of this appeal, a staged rating 
is not warranted at the present time.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against 
the award of an initial rating in excess of 20 percent for 
the Veteran's diabetes mellitus.  As a preponderance of the 
evidence is against the award of an increased initial rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

3.  Higher Initial Rating - Diabetic Retinopathy

The Veteran seeks an initial rating in excess of 30 percent, 
effective October 12, 2006, for his diabetic retinopathy.  
The general criteria for the adjudication of initial rating 
claims has already been stated above.  

The Veteran's diabetic retinopathy is currently rated as 30 
percent disabling under Diagnostic Code 6029, for aphakia or 
dislocation of the crystalline lens.  This Code provides 
evaluation based on visual impairment, with elevation of the 
resulting level of visual impairment one step, and a minimum 
rating of 30 percent for unilateral or bilateral impairment.  
38 C.F.R. § 4.79, Diagnostic Code 6029 (2009).  

Visual impairment is itself rated under Diagnostic Codes 
6061-66, which provides disability ratings ranging from 
noncompensable to 100 percent based on measured loss of 
central visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 
6061-64 (2009).  While uncorrected and corrected vision, both 
near and far (distance), is to be assessed for both eyes on 
medical examination, schedular evaluation for defects in 
visual acuity is generally based on scores for corrected 
distance vision.  38 C.F.R. § 4.76(a), (b) (2009).  

In June 2006, the Veteran was afforded surgical removal of a 
cataract from his right eye.  In December 2006, the Veteran 
was afforded surgical removal of a cataract from his left 
eye.  

On VA medical examination in October 2006, the Veteran's 
diabetic retinopathy was attributed to his service-connected 
diabetes mellitus.  However, on physical examination of his 
eyes, they reacted in normal fashion to light and 
accommodation, and visual acuity was likewise within normal 
limits.  Visual fields were grossly normal, as was 
fundoscopic examination.  No cataracts were present in either 
eye.  However, his vision was noted to fluctuate from clear 
to blurred, depending on his blood sugar levels.  A separate 
examination to evaluate the Veteran's visual acuity was also 
scheduled for October 2006, but the Veteran failed to report 
for examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).

More recently, the Veteran was afforded VA examination in 
August 2007.  He again reported blurred vision bilaterally.  
His reported symptoms also included watering of the eyes.  
Vision testing of the right eye revealed uncorrected vision 
of 20/100 near, and 20/40 far.  Corrected vision was 20/30 
both near and far.  For the left eye, uncorrected vision was 
20/100 near and 20/40 far, and corrected vision was 20/30 
both near and far.  Physical evaluation of the bilateral eyes 
was negative for diplopia, visual field defects, ptosis, or 
other lens abnormalities.  Fundoscopic examination was also 
within normal limits.  The final impression was of 
nonproliferative diabetic retinopathy.  

The Veteran has also received VA outpatient treatment for his 
diabetic retinopathy during the pendency of this appeal.  
According to the clinical notations of record, he has 
frequently complained of blurred vision, especially with 
spikes of his blood sugar levels.  Similar complaints were 
voiced at his March 2009 personal hearing.  As noted above, 
he underwent cataract removal surgery on the right eye in 
June 2006, and on the left eye in December 2006.  Each 
surgery was without complications, and he had a normal post-
operative recovery, with good results.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 30 percent for the Veteran's 
diabetic retinopathy.  Considering first the Veteran's visual 
acuity, his corrected distance vision is no worse than 20/30 
bilaterally.  Such findings do not support an initial rating 
in excess of the 30 percent initial rating already assigned.  
38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2009).  
Additionally, even assuming the Veteran's bilateral cataracts 
are etiologically related to his diabetic retinopathy, 
schedular evaluation for this disability also does not 
support an initial rating in excess of 30 percent.  
Diagnostic Code 6027, for cataracts, provides for evaluation 
of post-operative cataracts without lens replacement under 
Diagnostic Code 6029, for aphakia, which has already been 
considered herein.  Additionally, as the Veteran's diabetic 
retinopathy has not resulted in a degree of impairment in 
excess of that already considered within his current 30 
percent initial rating, a staged rating is not warranted at 
the present time.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against 
the award of an initial rating in excess of 30 percent for 
the Veteran's bilateral diabetic retinopathy.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Extraschedular Consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  In the recent 
case of Rice v. Shinseki, 22 Vet. App.  447 (2009), the Court 
held that a total disability rating based on individual 
unemployability due to service-connected disability (TDIU 
rating) claim is not freestanding; rather, it is part of an 
increased rating claim for a service-connected disability, 
and must be considered therein.  Id. at 453-54.  However, in 
the present case, the Veteran has perfected an appeal of a 
pending TDIU claim under 38 C.F.R. § 4.16, and that issue is 
being remanded by the Board within this decision.  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disabilities at issue.  The Board 
acknowledges that the Veteran has testified he is unable to 
work secondary to his various service-connected disabilities, 
chiefly his PTSD.  However, the Board observes that the 
Veteran was incarcerated from approximately 1988 to 2005, 
which was the cause of his extended unemployment.  
Thereafter, he has been able to live and function in an 
independent manner, without extended hospitalizations due to 
his service-connected disabilities.  Regarding his PTSD, a VA 
examiner stated in October 2006 that the Veteran was not 
totally impaired occupationally secondary to his PTSD, and 
likewise no medical expert has suggested his other service-
connected disabilities prevent his employment in and of 
themselves.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his various service-
connected disabilities.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disabilities at 
issue.  See 38 U.S.C.A. § 1155 (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity).  For 
these reasons, referral for extraschedular consideration is 
not warranted.  


ORDER

Entitlement to service connection for acid reflux disease, to 
include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for paraspinal muscle 
spasms, to include as secondary to herbicide exposure, is 
denied.  

Entitlement to service connection for lupus, also claimed as 
fatigue, to include as secondary to herbicide exposure, is 
denied.  

Entitlement to service connection for headaches, to include 
as secondary to herbicide exposure, PTSD, and hypertension, 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a respiratory 
disability, to include as secondary to herbicide exposure, is 
denied.  

New and material evidence having been received, the claim of 
service connection for erectile dysfunction is reopened; the 
claim is allowed to this extent only.

Entitlement to a disability rating for PTSD in excess of 30 
percent prior to August 29, 2000, and in excess of 50 percent 
thereafter is denied.  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to an initial rating in excess of 30 percent for 
bilateral diabetic retinopathy is denied.  


REMAND

The Veteran seeks service connection for erectile 
dysfunction, claimed as secondary to his service-connected 
diabetes mellitus.  The Board observes that 38 C.F.R. 
§ 3.310, the regulation concerning secondary service 
connection, was amended effective October 10, 2006.  See 71 
FR 52744-47, (Sept. 7, 2006).  The intent was to conform the 
regulation to Allen v. Brown, a U.S. Court of Appeals for 
Veterans Claims decision that clarified the circumstances 
under which a Veteran may be compensated for an increase in 
the severity of an otherwise nonservice-connected condition 
caused by aggravation from a service-connected condition.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 38 C.F.R. 
§ 3.310 (2009).  

As noted above, the Veteran was afforded VA examination in 
December 2006, at which the time the examiner suggested the 
Veteran's diabetes was a contributing cause of his erectile 
dysfunction.  However, on VA examination in February 2003, 
the Veteran's erectile dysfunction was noted to have first 
manifested in the late 1980's, prior to the onset of his 
diabetes.  During an August 2001 examination, the Veteran 
stated he began to experience erectile dysfunction with the 
use of Thorazine to treat his psychiatric symptoms.  As the 
medical evidence is contradictory regarding the etiology of 
the Veteran's erectile dysfunction and its relationship to 
his diabetes, an additional medical opinion is required.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008).  

The RO/AMC should obtain a clarifying medical opinion as to 
the etiology of current erectile dysfunction, and as to the 
relationship, if any, between the Veteran's erectile 
dysfunction and his service-connected diabetes mellitus, type 
II.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310 (2008); 
McLendon, supra; Lathan v. Brown, 7 Vet. App. 359 (1995). 
When readjudicating the claim the RO should provide the 
Veteran with notice of the recent amendments to 38 C.F.R. § 
3.310 (2009).  38 U.S.C.A. § 5103; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Finally, the Veteran has perfected his appeal of the RO's 
denial of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Board finds that the Veteran's claim for a TDIU rating 
must be remanded for a VA examination to determine the effect 
of his service-connected disabilities on his ability to work.  
Such an opinion was obtained in October 2006, but given the 
length of time that has passed since then. The Board finds 
that another examination should be performed.  38 U.S.C.A. 
§ 5103A; Caffrey, supra.  VA may not reject the Veteran's 
TDIU claim without producing evidence, as distinguished from 
mere conjecture, that the Veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995).  This may include an 
examination, which includes an opinion as to what, if any, 
affect the Veteran's service-connected disabilities have on 
his ability to work. Friscia, 7 Vet. App. at 297.

Ongoing pertinent medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance 
Act of 2000 (VCAA) notice regarding his 
claim for secondary service connection for 
erectile dysfunction, including notice of 
the amendment to 38 C.F.R. § 3.310, and 
provide the Veteran an opportunity to 
respond.

2.  The RO/AMC should obtain and associate 
with the claims file any additional VA or 
private medical records pertaining to 
treatment the Veteran received for 
service-connected disabilities since 2008 
that are not already on file.

3.  Forward the Veteran's claims file to 
an appropriate medical expert for a 
medical opinion statement for the purpose 
of determining the etiology of his 
erectile dysfunction.  The Veteran need 
not be scheduled for examination unless 
such an examination is determined 
necessary by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  After fully reviewing 
the Veteran's medical history, the 
examiner should whether it is at least as 
likely as not that the Veteran's current 
erectile dysfunction is due to, the result 
of, or is otherwise aggravated by, his 
service-connected diabetes mellitus.  

The examiner should provide a complete 
rationale for all conclusions reached.  

If the examiner determines that the 
requested opinion cannot be provided 
without resort to mere speculation that he 
or she discuss why such an opinion is not 
possible.  

4.  The AMC/RO should obtain a VA medical 
examination with an opinion as to whether 
the Veteran is unable to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  The RO/AMC must 
provide the examiner with a list of the 
Veteran's service-connected disabilities.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. A complete rationale 
for any opinions expressed must be given.

5.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


